UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 29,2011 AMBIENT CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-23723 98-0166007 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 7 WELLS AVENUE, NEWTON, MASSACHUSETTS, 02459 (Address of Principal Executive Office) (Zip Code) (617)- 332-0004 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07.Submission of Matters to a Vote of Security holders On April 29, 2011, Ambient Corporation ("Ambient" or the "Company") held its annual meeting of stockholders. The following matters were voted on by the stockholders: (i) election of directors and (ii) ratification of the appointment of auditors. At the meeting, John J. Joyce, Michael Widland, D. Howard Pierce, Thomas Michael Higgins and Shad Stastney were elected as directors, and the proposal to ratify the appointment of the auditors was passed. The final vote tally was as follows: 1.Proposal to elect directors to serve until the 2011 Annual Meeting of Stockholders. Name Votes For Votes Withheld John J. Joyce 1,401,803,530 Michael Widland 1,401,803,600 D. Howard Pierce 1,401,869,100 Thomas Michael Higgins 1,401,869,600 Shad Stastney 1,401,624,354 2.Proposal to ratify the appointment of Rotenberg Meril Solomon Bertiger & Guttilla, P.C as the Company's auditors for the year ending December31, 2011. FOR AGAINST ABSTAIN All Proposals received the requisite number of votes and were approved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMBIENT CORPORATION Dated: May 4, 2011 By: /s/JOHN J. JOYCE John J. Joyce Chief Executive Officer
